OPINION — AG — **** COUNTY ASSESSOR — DEPUTIES — APPRAISERS — SALARIES **** THOSE PERSONS APPOINTED AS DEPUTIES AND ASSISTANTS UNDER 69 Ohio St. 1968 Supp., 2481.7 [69-2481.7] ARE SUBJECT TO THE PROVISIONS OF THE COMPREHENSIVE SALARY CODE FOR COUNTY OFFICERS. ANY SALARIED EMPLOYEES ARE SUBJECT TO THE SALARY LIMITATIONS SET OUT IN THIS CODE, BUT TECHNICAL HELP HIRED ON A PART-TIME, CONTRACT OR WAGE BASIS WITH THE APPROVAL OF THE COUNTY COMMISSIONERS IS NOT SUBJECT TO THE SALARY LIMITATION.  TITLE 68 Ohio St. 1968 Supp., 2481.8 [68-2481.8] DOES NOT CONFER INDEPENDENT AUTHORITY FOR THE COUNTY ASSESSOR TO CONTRACT WITH APPRAISERS. CITE: 19 Ohio St. 1968 Supp., 180.61 [19-180.61] 19 Ohio St. 1961 180.65 [19-180.65](A) AND (D), 68 Ohio St. 1968 Supp., 2481.8 [68-2481.8], 19 Ohio St. 1961 180.65 [19-180.65] PRUDENCE LITTLE *** OVERRULED BY: OPINION NO. 80-269/80-295 (1980) ** SEE: OPINION NO. 68-330 (1968) **